Case 5:21-cv-00063-AB-RAO Document 4 Filed 01/19/21 Page 1 of 3 Page ID #:15



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    ROMEO RIGHTEOUS HICKS,                       Case No. EDCV 21-0063 AB (RAO)
12                        Plaintiff,
                                                   MEMORANDUM AND ORDER RE
13          v.                                     SUMMARY DISMISSAL
14    RAVEN GRETCHEN LEE,
15                        Defendant.
16

17         On January 12, 2021, Plaintiff Romeo Righteous Hicks (“Plaintiff”), a
18   prisoner proceeding pro se, filed a civil rights complaint (“Complaint”). Compl.,
19   Dkt. No. 1. Plaintiff did not pay the filing fee or file a request to proceed in forma
20   pauperis. See Dkt. No. 2. For the following reasons, the Complaint is dismissed
21   without leave to amend.
22         Plaintiff sues his mother, Raven Gretchen Lee (“Defendant Lee”), pursuant
23   to 42 U.S.C. § 1983. Compl. at 3. The Complaint sets forth a narrative of past
24   events between Plaintiff and his mother, dating back to Plaintiff’s childhood.
25         Section 1983 provides, in part, that:
26                Every person who, under color of any statute, ordinance,
27                regulation, custom, or usage, of any State …, subjects, or
                  causes to be subjected, any citizen of the United States or
28
Case 5:21-cv-00063-AB-RAO Document 4 Filed 01/19/21 Page 2 of 3 Page ID #:16



 1                other person within the jurisdiction thereof to the
 2                deprivation of any rights, privileges, or immunities secured
                  by the Constitution and laws, shall be liable to the party
 3                injured in an action at law[.]
 4   42 U.S.C. § 1983. To state a claim pursuant to Section 1983, a plaintiff must allege
 5   that the defendant, acting under color of state law, caused a deprivation of the
 6   plaintiff’s federal rights. See West v. Atkins, 487 U.S. 42, 48 (1988).
 7         The Complaint names as the sole defendant Plaintiff’s mother and is devoid
 8   of any facts alleging that Defendant Lee acted “under color of state law.” Compl. at
 9   1, 3. “[T]he under-color-of-state-law element of § 1983 excludes from its reach
10   ‘merely private conduct, no matter how discriminatory or wrongful’ . . . .” Am.
11   Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999) (quoting Blum v.
12   Yaretsky, 457 U.S. 991, 1002 (1982)); see also Ouzts v. Maryland Nat’l Ins. Co.,
13   505 F.2d 547, 550 (9th Cir. 1974) (en banc) (“[P]urely private conduct, no matter
14   how wrongful, is not within the protective orbit of section 1983.”)). Absent any
15   allegations that Defendant Lee was a state actor, Plaintiff fails to allege a
16   cognizable Section 1983 claim. See Price v. Hawaii, 939 F.2d 702, 70708 (9th Cir.
17   1991) (as amended) (“[P]rivate parties are not generally acting under color of state
18   law, and we have stated that ‘[c]onclusory allegations, unsupported by facts, [will
19   be] rejected as insufficient to state a claim under the Civil Rights Act.’”) (citation
20   omitted).
21         Because the Court is persuaded that Plaintiff would be unable to allege any
22   facts against Defendant Lee based upon the allegations in the Complaint,
23   amendment would be futile. See Hartmann v. Cal. Dep’t of Corr. & Rehab., 707
24   F.3d 1114, 1130 (9th Cir. 2013) (“A district court may deny leave to amend when
25   amendment would be futile.”).
26   ///
27   ///
28   ///
                                                2
Case 5:21-cv-00063-AB-RAO Document 4 Filed 01/19/21 Page 3 of 3 Page ID #:17



 1         Based on the foregoing, IT IS ORDERED THAT the Complaint is
 2   DISMISSED.
 3

 4   DATED: January 19, 2021
 5
                                        ANDRÉ BIROTTE JR.
 6                                      UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
